Case 3:19-cv-00544 Document 2 Filed 07/24/19 Page1of8

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

compo
HN,
See
Se

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)

or plaintiffs in this action).
VERSUS CIVIL ACTION NO. 2. IG -CV~ SY a
(Number to be assigned by Court)

Westes fh 2. co Aa| Je ‘|

One o'Haalen Place

Bar Bourse Mle, | WV a XS 5€ YY

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT

I. Previous Lawsuits

Have you begun other lawsuits in state or federal court dealing with the same

A.
facts involved in this action or otherwise relating to your imprisonment?

No ¥

Yes
Case 3:19-cv-00544 Document 2 Filed 07/24/19 Page 2 of 8 PagelID#: 5

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of

paper, using the same outline).

1. Parties to this previous lawsuit:
i 4
Plaintiffs: V A

 

 

 

Defendants: NA

 

 

2. Court (if federal court, name the district; if state court, name the
county);

 

3. Docket Number: NA

 

4, Name of judge to whom case was assigned:
5, Disposition (for example: Was the case dismissed? Was it appealed?

Is it still pending?

VA

 

f
6. Approximate date of filing lawsuit: _ / VV A

. Af |
7. Approximate date of disposition: iV fh
Case 3:19-cv-00544 Document 2 Filed 07/24/19 Page 3 of 8 PagelD #: 6

 

 

Il. Place of Present Confinement: We stern egis S Cee [Ja |
A. Is there a prisoner grievance procedure in this institution?
Yes LO No.
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?
Yes Jo No

C. If you answer is YES:

1. What steps did you take? Sabin ted G ihe Vale VLA

beck in WES 7/ N6/2619

LA or : roa

vee,

2. What was the result? 5 hear “| bout feeue st bi EVR G Fence \.

jee iF you did 6 ot pleps chy ple ESE TE Te f, Led-me leno w com of f
wh ged EH1E Zent Lb yeu F Ma; ef o Ald; idee.

D. If your answer is NO, explain why Hot:

 

 

Ill. Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional

plaintiffs, if any.)

 

A. Name of Plaintiff: Hasaany Qe| FG) Hagler _° TN 35 29 TA 8F
Address: One O'Hanlon Place Barbouv sulle, Wi 2S50H

 

B. Additional Plaintiff(s) and Address(es):

 

 

 

 
Case 3:19-cv-00544 Document 2 Filed 07/24/19 Page 4 of 8 PagelD #: 7

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any

additional defendants.)
C. Defendant: fe 5 bey A begions | Je il

is employed as:

 

at

 

D. Additional defendants:

 

 

 

 

IV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

be —_ ded form sete" O7/ 10/3014 € a
af inca (eer Mon Jo lade two _verba  fepue its

bes property 6 - Leas Ln fff C ZL) If ALO} g é A acl, Ane bHe-

 

(ease st 5: taf adel 9 k | plrper ty lease Lr
A Agcy to J Lay ~ ats ‘T ’ ask od Lepealecly
Le if bon Se L CA il al Ly id Te sis ste- grid ‘he
boy Hicad peLi IS Facet to ag | Wie Bly Carl sy S

f
Ay lak ‘5 M.95.4g ad fle loa. where’: Jp afk edd L
Case 3:19-cv-00544 Document 2 Filed 07/24/19 Page 5 of 8 PagelD #: 8

IV. Statement of Claim (continued):
Al l [ my be / da Le S WESE ja spol, es fy. Car,

On log 7/2 24% Le fo tad t SEL a
“As ctaterd IT plac ia, wail, th vale ii /
Lot exer; fe paces,"

 

 

 

 

 

Vv. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.
;

Restitution, Damages and Less, Legal Fees,
“y ‘ .

and Asso 4G te fe eS if the fogr of
ff a C, 6060 1,00 PLS D,

owt

 

 

 

 

 

 
Case 3:19-cv-00544 Document 2 Filed 07/24/19 Page 6 of 8 PagelD #: 9

Vv. Relief (continued)):

 

 

 

 

 

Vil. Counsel

 

 

 

 

 

 

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:
B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?
“
Yes No Lo
If so, state the name(s) and address(es) of each lawyer contacted:
If not, state your reasons: Cu toatl, / MPC Sone ol 2 Wd bh,
tia | Gite > net | MATE fund oh (AoW “€53 4 Me fone
BG WG te lawy er
C. Have you previously had a lawyer representing you in a civil action in this

court? a
Yes No

 
Case 3:19-cv-00544 Document 2 Filed 07/24/19 Page 7 of 8 PagelD #: 10

If so, state the lawyer’s name and address:

 

 

. hs er z i
Signed this _| va dayof_ July, 20/4 .

 

 

 

 

 

Signature of Plaintiff or Plaintiffs

] declare under penalty of perjury that the foregoing is true and correct.

Executed on T/i7/AOfF

(Date)

 
 

  

Signature of Movap#/P laintiff

 

 

Signature of Attorney
(if any)
 

Case 3:19-cv-00544 Document 2 Filed 07/24/19 Page 8 of 8 PagelD #: 11
